Napton, Judge,
delivered the opinion of the court.
This petition is deficient. It neither avers negligence nor misfeasance, nor states facts which would render such an averment unnecessary. It is stated that the road was not fenced according to law; but it is not stated that the injury was committed where there was no fence, and where there was no crossing, or one without suitable cattle-guards. The demurrer ought to have been sustained. (Burton v. North Mo. R. R., 30 Mo. p. 372.)
Judgment reversed and case remanded;
Judge Ewing concurs. Judge Scott absent.